Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11359561. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are drawn to similar subject matter but are claimed more broadly than the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson et al (US 2014/0045652).  Carlson et al teach an engine which uses skip fire during transition of engine mode which includes variable cylinder displacement (see the abstract, paragraphs 53-55).  Furthermore Carlson et al teach that it may be expedient to cut fuel instead of deactivating a cylinder (deactivating a cylinder refers to maintaining valves closed,   and cutting fuel supply as defined in applicant’s specification at paragraph 3 and paragraph 31, last 4 lines; whereas a non-deactivatable cylinder does not have the possibility of holding valves closed over a series of engine cycles);  see Carlson et al paragraphs 48 and 49, which refer to “fuel cutout based skip fire”, par. 48, lines 4+, copied below (emphasis added):
[0048] Unlike transmission shift events which can typically be scheduled, the time delays associated with scheduling skip fire operation can adversely affect the ability to deliver the desired response during a traction control event. Accordingly, in some circumstances, it may be desirable to utilize fuel-cutout based skip fire for some or all of the working cycles during the traction event. In fuel cut-out (also sometimes referred to as cylinder cut-out), a cylinder is simply not fueled when fuel injection would normally occur even though air is introduced to the associated cylinder. This can be helpful to reduce the delay time necessary to deactivate the cylinder. That is, the engine output can be dropped almost immediately by not fueling a working cycle even when it is not possible to deactivate the cylinder by disabling air intake. It should be appreciated that cylinder cut-out generally results in unburnt air being pumped through the cylinder, which is typically undesirable from an emissions standpoint. Therefore, it is often preferable to deactivate the cylinders during skipped working cycles when that is practical. However, if scheduling delays prevent deactivation of one or more of the first available working cycles at the beginning of a traction control event, then fuel cut-off can be used for one or more of such working cycles to speed-up the implementation of skip fire based response. Preferably cylinder deactivation is utilized when it becomes available. Although the use of fuel cut-off is described in the context of traction control events, it should be appreciated that the same approach can be used to speed the implementation of any torque reduction event. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/           Primary Examiner, Art Unit 3747